Citation Nr: 1634649	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with facet syndrome, claimed as a back condition.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus, claimed as secondary to otitis media and bilateral hearing loss.

4.  Entitlement to service connection for dermatitis and eczema of the face.

5.  Entitlement to service connection for a right leg condition, claimed as secondary to arthrotomy with meniscectomy and degenerative joint disease, left knee, postoperative.

6.  Entitlement to an increased disability rating in excess of 10 percent for otitits externa.  
 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to June 1964.  He died in January 2014.  The Appellant has been substituted in this appeal as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in a March 2011 rating decision, the RO increased the evaluation of otititis externa to 10 percent, effective on February 5, 2008.  This rating does not represent the maximum disability rating assignable for this disability, and it is not indicated that the current rating is the maximum the Appellant is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

This matter must be remanded to (1) issue a supplemental statement of the case (SSOC) and (2) afford the Appellant the opportunity to testify before the Board.  

With regard to the SSOC, the Appellant informed the Board in July 2016 that she wished the appeal to be remanded to the AOJ for issuance of an SSOC.  She decided to not waive AOJ jurisdiction of newly received evidence.  

With regard to the hearing request, the Veteran, during his lifetime, requested a hearing in this matter, but was not afforded a hearing during his lifetime.  The Appellant, having been substituted in his appeal, was scheduled for a hearing in April 2016.  She did not appear for the hearing.  However, later in April 2016, she presented good cause for not appearing at the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the case (SSOC) on the remanded issues.  

2.  Next, schedule the Appellant for a Board videoconference hearing before a Veterans Law Judge.  She must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Appellant changes her mind and withdraws her request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




